FILE COPY




                                  COURT OF APPEALS
REBECA C. MARTINEZ                 FOURTH COURT OF APPEALS DISTRICT                 MICHAEL A. CRUZ,
  CHIEF JUSTICE                      CADENA-REEVES JUSTICE CENTER                   CLERK OF COURT
PATRICIA O. ALVAREZ                     300 DOLOROSA, SUITE 3200
LUZ ELENA D. CHAPA                    SAN ANTONIO, TEXAS 78205-3037
IRENE RIOS                          WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
BETH WATKINS                                                                           (210) 335-2635
LIZA A. RODRIGUEZ
LORI I. VALENZUELA                                                                    FACSIMILE NO.
  JUSTICES                                                                             (210) 335-2762


                                            May 3, 2021

         Patrick B. Montgomery                            Nathan E. Morey
         Attorney At Law                                  Paul Elizondo Tower
         111 Soledad Street, Suite 300                    101 W. Nueva, Suite 525
         San Antonio, TX 78205                            San Antonio, TX 78205
         * DELIVERED VIA E-MAIL *                         * DELIVERED VIA E-MAIL *

         Honorable Frank J. Castro                        Alice Gonzales
         Judge, 399th Judicial District Court             Bexar County District Clerk
         Bexar County Courthouse                          Paul Elizondo Tower
         300 Dolorosa, 1st Floor                          101 W. Nueva, Suite 217
         San Antonio, TX 78205                            San Antonio, TX 78205
         * DELIVERED VIA E-MAIL *                         * DELIVERED VIA E-MAIL *

         RE:     Court of Appeals Number: 04-20-00116-CR
                 Trial Court Case Number:   2018CR3427
                 Style: Anton Jamail Harris
                        v.
                        The State of Texas

                 Enclosed please find the order which the Honorable Court of Appeals has
         issued in reference to the above styled and numbered cause.

                 If you should have any questions, please do not hesitate to contact me.


                                                              Very truly yours,
                                                              Michael A. Cruz,
                                                              Clerk of Court

                                                              _____________________________
                                                              Monica Rivera
                                                              Deputy Clerk, Ext. 53855
                                             FILE COPY




cc: Monica Crawford (DELIVERED VIA E-MAIL)
Joe D. Gonzales (DELIVERED VIA E-MAIL)
Maria Gallegos (DELIVERED VIA E-MAIL)
Barbara Paulissen (DELIVERED VIA E-MAIL)
                                                                                          FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 3, 2021

                                       No. 04-20-00116-CR

                                     Anton Jamail HARRIS,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 399th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR3427
                           Honorable Frank J. Castro, Judge Presiding


                                          ORDER
        On April 14, 2021, the State filed a motion to abate this appeal and remand this case to
the trial court pursuant to Rule 34.6(e) of the Texas Rules of Appellate Procedure. On May 3,
2021, the State filed a motion for extension of time to file its brief.

        In its motion to abate this appeal, the State alleges an inaccuracy exists in the reporter’s
record and it has been unable to reach an agreement with appellant’s counsel on the matter. We
GRANT the motion, abate this appeal, and remand the cause to the trial court. We ORDER the
trial court to hold a hearing on this matter and settle this dispute. See TEX. R. APP. P. 34.6(e)(3).
The trial court must provide notice of the hearing to appellant’s counsel and the State. The trial
court is ORDERED to hold the hearing on or before May 21, 2021. If the trial court finds any
inaccuracy in the reporter’s record, it must order the court reporter to conform the reporter’s
record (including text and any exhibits) to what occurred in the trial court, and to certify and file
such record in this Court. The trial court is ORDERED to file findings of fact and conclusions of
law on or before May 28, 2021.

        All appellate deadlines are suspended pending the trial court’s consideration of this
matter. The State’s motion for an extension of time to file its brief is HELD IN ABEYANCE.
                                                                             FILE COPY




                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court